COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-471-CV
 
ROBERT
WEST CONSTRUCTION, INC.                                  APPELLANTS
AND ROBERT WEST
 
                                                   V.
 
BEALL
CONCRETE ENTERPRISES, LTD.                                      APPELLEE
                                                                                                        
                                               ----------
             FROM
THE 393RD DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellants= AMotion
To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex.
R. App. P. 43.4.
PER CURIAM
PANEL D:  WALKER, J.; CAYCE, C.J.; and MCCOY, J. 
 
DELIVERED:  March 15, 2007




[1]See Tex. R. App. P. 47.4.